 

Exhibit 10.45

 

EMPLOYMENT SERVICES AGREEMENT

 

This Employment Services Agreement (the “Agreement”) is entered into as of the
11th day of April, 2016 by and between Calmare Therapeutics, Inc., a Delaware
corporation, with a business address of 1375 Kings Highway East, Fairfield, CT
06824 (the “Company”), and Thomas P. Richtarich (“Executive”). 

 

INTRODUCTION

 

WHEREAS, the Company desires to employ the Executive under the title and
capacity set forth on Schedule A hereto and the Executive desires to be employed
by the Company in such capacity, subject to the terms of this Agreement;

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and mutual promises herein
below set forth, the parties hereby agree as follows:

 

1. Employment Period. The term of the Executive’s employment by the Company
pursuant to this Agreement (the “Employment Period”) shall commence upon the
date hereof (the “Effective Date”) and shall continue for that period of
calendar months from the Effective Date set forth on Schedule A hereto.
Thereafter, the Employment Period shall be renewed by mutual agreement unless
either party shall have given to the other at least thirty (30) days’ prior
written notice of their intention not to renew the Executive’s employment prior
to the end of the Employment Period or the then applicable renewal term, as the
case may be. In any event, the Employment Period may be terminated as provided
herein. 

 

2. Employment; Duties.

 

(a) General. Subject to the terms and conditions set forth herein, the Company
shall employ the Executive to act for the Company during the Employment Period
in the capacity set forth on Schedule A hereto, and the Executive hereby accepts
such employment. The duties and responsibilities of the Executive shall include
such duties and responsibilities appropriate to such office as the Company’s
Chief Executive Officer (“CEO”) and the Board of Directors (the “Board”) may
from time to time reasonably assign to the Executive, as initially specified on
Schedule A attached hereto, with such authority and responsibilities, including
Company-wide executive, administrative and finance functions as are normally
associated with and appropriate for such position.

 

(b) Executive recognizes that during the period of Executive's employment
hereunder, Executive owes an undivided duty of loyalty to the Company, and
Executive will use Executive's good faith efforts to promote and develop the
business of the Company and its subsidiaries (the Company’s subsidiaries from
time to time, together with any other affiliates of the Company, the
“Affiliates”). Executive shall devote all of Executive’s business time,
attention and skills to the performance of Executive’s services as an executive
of the Company. Recognizing and acknowledging that it is essential for the
protection and enhancement of the name and business of the Company and the
goodwill pertaining thereto, Executive shall perform the Executive’s duties
under this Agreement professionally, in accordance with the applicable laws,
rules and regulations and such standards, policies and procedures established by
the Company and the industry from time to time.

 

(c) However, the parties agree that, subject to Board approval: (i) Executive
may devote a reasonable amount of his time to civic, community, or charitable
activities and may serve as a director of other corporations (provided that any
such other corporation is not a competitor of the Company, as determined by the
Board) and to other types of business or public activities not expressly
mentioned in this paragraph and (ii) Executive may participate as a non-employee
director and/or investor in other companies and projects as described by
Executive to the Board, so long as Executive’s responsibilities with respect
thereto do not conflict or interfere with the faithful performance of his duties
to the Company.

 

 

 

 

(d) Place of Employment. The Executive’s services shall be performed at the
Company’s offices located in 1375 Kings Highway East, Fairfield, Connecticut
06824, and any other locus where the Company now or hereafter has a business
facility, and at any other location where Executive’s presence is necessary to
perform his duties at his sole discretion. The parties acknowledge, however,
that the Executive may be required to travel in connection with the performance
of her duties hereunder.

 

3. Base Salary. The Executive shall be entitled to receive a salary from the
Company during the Employment Period at a rate per year indicated on Schedule A
hereto (the “Base Salary”). Once the Board has established the Base Salary, such
Base Salary may be increased on each anniversary of the Effective Date, at the
Board’s sole discretion.

 

4. Bonus. (a) The Company shall pay the Executive an annual bonus (the “Annual
Bonus”), at such time as may be determined by the Board in its sole discretion
in the amount specified in Schedule A hereto. The Board may or may not determine
that all or any portion of the Annual Bonus shall be earned upon the achievement
of operational, financial or other milestones (“Milestones”) established by the
Board in consultation with the Executive and that all or any portion of any
Annual Bonus shall be paid in cash, securities or other property. The Company
may pay the Executive an additional bonus (the “Additional Bonus Incentives”),
at such time and amount as specific in Schedule A hereto based on specified
milestones (the “Additional Milestones”).

 

(b) The Executive shall be eligible to participate in any other bonus or
incentive program established by the Company for executives of the Company.

 

5. Other Benefits

 

(a) Stock Option Grant. The Executive shall be entitled to receive those stock
options under the Company’s Equity Incentive Plan as specified in Schedule A
hereto. Any additional option grants to the Executive shall be at the option of
the Board.

 

(b) Insurance and Other Benefits. During the Employment Period, the Executive
and the Executive’s dependents shall be entitled to participate in the Company’s
insurance programs and any ERISA benefit plans, as the same may be adopted
and/or amended from time to time (the “Benefits”). The Executive shall be
entitled to paid personal days on a basis consistent with the Company’s other
senior executives, as determined by the Board. The Executive shall be bound by
all of the policies and procedures established by the Company from time to time.
However, in case any of those policies conflict with the terms of this
Agreement, the terms of this Agreement shall control.

 

(c) Vacation. During the Employment Period, the Executive shall be entitled to
an annual vacation of at least that number of working days set forth on Schedule
A hereto.

 

(d) Expense Reimbursement. The Company shall reimburse the Executive for all
reasonable business, promotional, travel and entertainment expenses incurred or
paid by the Executive during the Employment Period in the performance of
Executive’s services under this Agreement, provided that the Executive furnishes
to the Company appropriate documentation required by the Internal Revenue Code
in a timely fashion in connection with such expenses and shall furnish such
other documentation and accounting as the Company may from time to time
reasonably request.

 

6. Termination; Compensation Due. The Executive's employment hereunder may
terminate, and the Executive’s right to compensation for periods after the date
the Executive’s employment with the Company terminates shall be determined, in
accordance with the provisions of paragraphs (a) through (e) below:

 

(a) Voluntary Resignation; Termination without Cause.

 

(i) Voluntary Resignation. The Executive may terminate his employment at any
time upon thirty (30) days prior written notice to the Company. In the event of
the Executive’s voluntary termination of his employment other than for Good
Reason (as defined below), the Company may be obligated to make payments to the
Executive in accordance with the provisions of Sections 4 or 5 above, and as
required by this Agreement or by applicable law.

 

CTI Employment Contract – Richtarich

2 

 

 

(ii) Termination without Cause. The Company may terminate the Executive’s
employment with the Company at any time with or without cause, by delivery to
the Executive of a written notice of termination from the CEO or Chairman of the
Board of Directors of the Company.

 

(A)    If the Executive’s employment is terminated by the Company without Cause,
including in the event of a Change of Control, as defined below, the Company
shall (x) continue to pay the Executive the Base Salary (at the rate in effect
on the date the Executive’s employment is terminated) until the end of the
Severance Period (as defined in Section 6(e) below), (y) with respect to the
Annual Bonus, to the extent the Milestones are achieved, pay the Executive a pro
rata portion of the Annual Bonus for the year of the Employment Period on the
date such Annual Bonus would have been payable to the Executive had the
Executive remained employed by the Company, and (z) pay any other accrued
compensation and Benefits. The Executive shall not have any further rights under
this Agreement or otherwise to receive any other compensation or benefits after
such termination of employment.

 

(B)    If, following a termination of employment without Cause, the Executive
breaches the provisions of Sections 7, 8 or 9 hereof, the Executive shall not be
eligible, as of the date of such breach, for the payments and benefits described
in Section 6 (a)(ii), and any and all obligations and agreements of the Company
with respect to such payments shall thereupon cease.

 

(b) Discharge for Cause. Upon written notice to the Executive, the Company may
terminate the Executive’s employment for “Cause” if any of the following events
shall occur:

 

(i) any act or omission that constitutes a material breach by the Executive of
any of his obligations under this Agreement;

 

(ii) the willful and continued failure or refusal of the Executive to
satisfactorily perform the duties reasonably required of him as an employee of
the Company;

 

(iii) the Executive’s conviction of, or plea of nolo contendere to, (i) any
felony or (ii) a crime involving dishonesty or moral turpitude or which could
reflect negatively upon the Company or otherwise impair or impede its
operations;

 

(iv) the Executive’s engaging in any misconduct, negligence, act of dishonesty
(including, without limitation, theft or embezzlement), violence, threat of
violence or any activity that could result in any violation of federal
securities laws, in each case, that is injurious to the Company or any of its
Affiliates;

 

(v) the Executive’s material breach of a written policy of the Company or the
rules of any governmental or regulatory body applicable to the Company;

 

(vi) the Executive’s refusal to follow the directions of the CEO or the Board;

 

(vii) any other willful misconduct by the Executive which is materially
injurious to the financial condition or business reputation of the Company or
any of its Affiliates, or

 

(viii) the Executive’s breach of his obligations under Section 7, 8 or 9 of this
Agreement.

 

In the event the Executive is terminated for Cause, the Company shall have no
obligation to make payments to the Executive in accordance with the provisions
of Sections 4 or 5 above, or, except as otherwise required by law, to provide
the benefits described in Section 5 above, for periods after the Executive's
employment with the Company is terminated on account of the Executive's
discharge for Cause except for the then applicable Base Salary accrued through
the date of such termination.

 

CTI Employment Contract – Richtarich

3 

 

 

(c) Disability. The Company shall have the right, but shall not be obligated to
terminate the Executive's employment hereunder in the event the Executive
becomes disabled such that he is unable to discharge his duties to the Company
for a period of ninety (90) consecutive days or one hundred twenty (120) days in
any one hundred eighty (180) consecutive day period, provided longer periods are
not required under applicable local labor regulations (a “Permanent
Disability”). In the event of a termination of employment due to a Permanent
Disability, the Company shall be obligated to continue to make payments to the
Executive in an amount equal to the then applicable Base Salary for the
Severance Period (as defined below) after the Executive’s employment with the
Company is terminated due to a Permanent Disability. A determination of a
Permanent Disability shall be made by a physician satisfactory to both the
Executive and the Company; provided, however, that if the Executive and the
Company do not agree on a physician, the Executive and the Company shall each
select a physician and those two physicians together shall select a third
physician, whose determination as to a Permanent Disability shall be binding on
all parties.

 

(d) Death. The Executive's employment hereunder shall terminate upon the death
of the Executive. The Company shall have no obligation to make payments to the
Executive in accordance with the provisions of Sections 0 or 0 above, or, except
as otherwise required by law or the terms of any applicable benefit plan, to
provide the benefits described in Section 5 above, for periods after the date of
the Executive's death except for then applicable Base Salary earned and accrued
through the date of death, payable to the Executive or his successor.

 

(e) Termination for Good Reason. The Executive may terminate this Agreement at
any time for Good Reason. In the event of termination under this Section 0(e),
the Company shall pay to the Executive severance in an amount equal to the then
applicable Base Salary for a period equal to the number of months set forth on
Schedule A hereto (the “Severance Period”), subject to the Executive’s continued
compliance with Sections 7, 8 and 9 of this Agreement for the applicable
Severance Period following the Executive’s termination, and subject to the
Company’s regular payroll practices and required withholdings. Such severance
shall be reduced by any cash remuneration paid to the Executive because of the
Executive’s employment or self-employment during the Severance Period. The
Executive shall continue to receive all Benefits during the Severance Period.
The Executive shall not have any further rights under this Agreement or
otherwise to receive any other compensation or benefits after such resignation.
For the purposes of this Agreement, “Good Reason” shall mean any of the
following (without Executive’s express written consent):

 

(i) the assignment to the Executive of duties that are significantly different
from, and that result in a substantial diminution of, the duties that he assumed
on the Effective Date;

 

(ii) removal of the Executive from his position as indicated on Schedule A
hereto, or the assignment to the Executive of duties that are significantly
different from, and that result in a substantial diminution of, the duties that
he assumed under this Agreement, within twelve (12) months after a Change of
Control (as defined below);

 

(iii) the taking of any action by the Company that would, directly or
indirectly, materially reduce the Executive’s benefits, unless said reductions
are pari passu with other senior executives of the Company; or

 

(iv) a breach by the Company of any material term of this Agreement that is not
cured by the Company within 30 days following receipt by the Company of written
notice thereof.

 

For purposes of this Agreement, “Change of Control” shall mean the occurrence of
any one or more of the following: (i) the accumulation, whether directly,
indirectly, beneficially or of record, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) of 50% or more of the shares of the
outstanding equity securities of the Company, (ii) a merger or consolidation of
the Company in which the Company does not survive as an independent company or
upon the consummation of which the holders of the Company’s outstanding equity
securities prior to such merger or consolidation own less than 50% of the
outstanding equity securities of the Company after such merger or consolidation,
or (iii) a sale of all or substantially all of the assets of the Company;
provided, however, that the following acquisitions shall not constitute a Change
of Control for the purposes of this Agreement: (A) any acquisitions of common
stock or securities convertible into common stock directly from the Company, or
(B) any acquisition of common stock or securities convertible into common stock
by any employee benefit plan (or related trust) sponsored by or maintained by
the Company.

 

CTI Employment Contract – Richtarich

4 

 

 

(f)    Notice of Termination.    Any termination of employment by the Company or
the Executive shall be communicated by a written “Notice of Termination” to the
other party hereto given in accordance with Section 0 of this Agreement. In the
event of a termination by the Company for Cause, the Notice of Termination shall
(i) indicate the specific termination provision in this Agreement relied upon,
(ii) set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) specify the date of termination, which date
shall be the date of such notice. The failure by the Executive or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.

 

(g)    Resignation from Directorships and Officerships.    The termination of
the Executive’s employment for any reason will constitute the Executive’s
resignation from (i) any director, officer or employee position the Executive
has with the Company or any of its Affiliates, and (ii) all fiduciary positions
(including as a trustee) the Executive holds with respect to any employee
benefit plans or trusts established by the Company. The Executive agrees that
this Agreement shall serve as written notice of resignation in this
circumstance, unless otherwise required by any plan or applicable law.

 

7. Inventions and Patents. The Executive acknowledges that all inventions,
innovations, improvements, know-how, plans, development, methods, designs,
analyses, specifications, software, drawings, reports and all similar or related
information (whether or not patentable or reduced to practice) which related to
any of the Company’s actual or proposed business activities and which are
created, designed or conceived, developed or made by the Executive during the
Executive’s past or future employment by the Company or any Affiliates, or any
predecessor thereof (“Work Product”), belong to the Company, or its Affiliates,
as applicable. Any copyrightable work falling within the definition of Work
Product shall be deemed a “work made for hire” and ownership of all right title
and interest shall rest in the Company. The Executive hereby irrevocably
assigns, transfers and conveys, to the full extent permitted by law, all right,
title and interest in the Work Product, on a worldwide basis, to the Company to
the extent ownership of any such rights does not automatically vest in the
Company under applicable law. The Executive will promptly disclose any such Work
Product to the Company and perform all actions requested by the Company (whether
during or after employment) to establish and confirm ownership of such Work
Product by the Company (including without limitation, assignments, consents,
powers of attorney and other instruments).

 

8. Confidentiality Covenants.

 

(a) The Executive understands that the Company and/or its Affiliates, from time
to time, may impart to the Executive confidential information, whether such
information is written, oral or graphic.

 

For purposes of this Agreement, “Confidential Information” means information,
which is used in the business of the Company or its Affiliates and (i) is
proprietary to, about or created by the Company or its Affiliates, (ii) gives
the Company or its Affiliates some competitive business advantage or the
opportunity of obtaining such advantage or the disclosure of which could be
detrimental to the interests of the Company or its Affiliates, (iii) is
designated as Confidential Information by the Company or its Affiliates, is
known by the Executive to be considered confidential by the Company or its
Affiliates, or from all the relevant circumstances should reasonably be assumed
by the Executive to be confidential and proprietary to the Company or its
Affiliates, or (iv) is not generally known by non-Company personnel. Such
Confidential Information includes, without limitation, the following types of
information and other information of a similar nature (whether or not reduced to
writing or designated as confidential):

 

(i) Internal personnel and financial information of the Company or its
Affiliates, vendor information (including vendor characteristics, services,
prices, lists and agreements), purchasing and internal cost information,
internal service and operational manuals, and the manner and methods of
conducting the business of the Company or its Affiliates;

 

CTI Employment Contract – Richtarich

5 

 

 

(ii) Marketing and development plans, price and cost data, price and fee
amounts, pricing and billing policies, bidding, quoting procedures, marketing
techniques, forecasts and forecast assumptions and volumes, and future plans and
potential strategies (including, without limitation, all information relating to
any acquisition prospect and the identity of any key contact within the
organization of any acquisition prospect) of the Company or its Affiliates which
have been or are being discussed;

     

(iii) Names of customers and their representatives, contracts (including their
contents and parties), customer services, and the type, quantity, specifications
and content of products and services purchased, leased, licensed or received by
customers of the Company or its Affiliates; and

     

(iv) Confidential and proprietary information provided to the Company or its
Affiliates by any actual or potential customer, government agency or other third
party (including businesses, consultants and other entities and individuals).

 

The Executive hereby acknowledges the Company’s exclusive ownership of such
Confidential Information.

 

(b) The Executive agrees as follows: (1) only to use the Confidential
Information to provide services to the Company and its Affiliates; (2) only to
communicate the Confidential Information to fellow employees, agents and
representatives on a need-to-know basis; and (3) not to otherwise disclose or
use any Confidential Information, except as may be required by law or otherwise
authorized by the Board. Upon demand by the Company or upon termination of the
Executive’s employment, the Executive will deliver to the Company all manuals,
photographs, recordings and any other instrument or device by which, through
which or on which Confidential Information has been recorded and/or preserved,
which are in the Executive’s possession, custody or control.

 

9. Representation. The Executive hereby represents that the Executive’s entry
into this Employment Agreement and performance of the services hereunder will
not violate the terms or conditions of any other agreement to which the
Executive is a party.

 

10. Arbitration. In the event of any breach arising from the performance of this
Agreement, either party may request arbitration. In such event, the parties will
submit to arbitration by a qualified arbitrator with the definition and laws of
the State of Connecticut. Such arbitration shall be final and binding on both
parties.

 

11. Governing Law/Jurisdiction. This Agreement and any disputes or controversies
arising hereunder shall be construed and enforced in accordance with and
governed by the internal laws of the State of Connecticut without regard to the
conflicts of laws principles thereof.

 

12. Public Company Obligations. Executive acknowledges that the Company is a
public company whose Common Stock has been registered under the US Securities
Act of 1933, as amended (the “Securities Act”), and registered under the
Exchange Act, and that this Agreement may be subject to the public filing
requirements of the Exchange Act. Executive acknowledges and agrees that the
applicable insider trading rules, transaction reporting rules, limitations on
disclosure of non-public information and other requirements set forth in the
Securities Act, the Exchange Act and rules and regulations promulgated by the
SEC may apply to this Agreement and Executive’s employment with the Company.
Executive (on behalf of himself, as well as the Executive’s executors, heirs,
administrators and assigns), absolutely and unconditionally agrees to indemnify
and hold harmless the Company and all of its past, present and future
affiliates, executors, heirs, administrators, shareholders, employees, officers,
directors, attorneys, accountants, agents, representatives, predecessors,
successors and assigns from any and all claims, debts, demands, accounts,
judgments, causes of action, equitable relief, damages, costs, charges,
complaints, obligations, controversies, actions, suits, proceedings, expenses,
responsibilities and liabilities of every kind and character whatsoever
(including, but not limited to, reasonable attorneys’ fees and costs) in the
event of Executive’s breach of any obligation of Executive under the Securities
Act, the Exchange Act, any rules promulgated by the SEC and any other applicable
federal, state or foreign laws, rules, regulations or orders.

 

13. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and thereof and
supersedes and cancels (i) any and all previous agreements, written and oral,
regarding the subject matter hereof between the parties hereto. This Agreement
shall not be changed, altered, modified or amended, except by a written
agreement signed by both parties hereto.

 

CTI Employment Contract – Richtarich

6 

 

 

14. Notices. All notices, requests, demands and other communications called for
or contemplated hereunder shall be in writing and shall be deemed to have been
given when delivered to the party to whom addressed or when sent by telecopy (if
promptly confirmed by registered or certified mail, return receipt requested,
prepaid and addressed) to the parties, their successors in interest, or their
assignees at the following addresses, or at such other addresses as the parties
may designate by written notice in the manner aforesaid:

 

  (a) to the Company:           Calmare Therapeutics, Inc.     1375 Kings
Highway East     Fairfield, Connecticut 06824     Phone: (203) 368-6044     Fax:
    (203) 368-5399     Attn:    President & CEO           with a copy to:      
    Szaferman, Lakind, Blumstein & Blader, P.C.     101 Grovers Mill Road,
Second Floor     Lawrenceville, New Jersey 08648     Attn:  Gregg Jaclin. Esq.  
  Fax:   (609) 275-4511         (b) to the Executive:           To the latest
address on file with the Company.

 

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided for in this Section, be deemed given upon facsimile confirmation, (iii)
if delivered by mail in the manner described above to the address as provided
for in this Section, be deemed given on the earlier of the third business day
following mailing or upon receipt and (iv) if delivered by overnight courier to
the address as provided in this Section, be deemed given on the earlier of the
first business day following the date sent by such overnight courier or upon
receipt (in each case regardless of whether such notice, request or other
communication is received by any other person to whom a copy of such notice is
to be delivered pursuant to this Section). Either party may, by notice given to
the other party in accordance with this Section, designate another address or
person for receipt of notices hereunder.

 

15. Severability. If any term or provision of this Agreement, or the application
thereof to any person or under any circumstance, shall to any extent be invalid
or unenforceable, the remainder of this Agreement, or the application of such
terms to the persons or under circumstances other than those as to which it is
invalid or unenforceable, shall be considered severable and shall not be
affected thereby, and each term of this Agreement shall be valid and enforceable
to the fullest extent permitted by law. The invalid or unenforceable provisions
shall, to the extent permitted by law, be deemed amended and given such
interpretation as to achieve the economic intent of this Agreement.

 

16. Waiver. The failure of any party to insist in any one instance or more upon
strict performance of any of the terms and conditions hereof, or to exercise any
right or privilege herein conferred, shall not be construed as a waiver of such
terms, conditions, rights or privileges, but same shall continue to remain in
full force and effect. Any waiver by any party of any violation of, breach of or
default under any provision of this Agreement by the other party shall not be
construed as, or constitute, a continuing waiver of such provision, or waiver of
any other violation of, breach of or default under any other provision of this
Agreement.

 

CTI Employment Contract – Richtarich

7 

 

 

17. Successors and Assigns. This Agreement shall be binding upon the Company and
any successors and assigns of the Company. Neither this Agreement nor any right
or obligation hereunder may be assigned by the Executive. The Company may assign
this Agreement and its right and obligations hereunder, in whole or in part.

 

18. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument.

 

19. Headings. Headings in this Agreement are for reference purposes only and
shall not be deemed to have any substantive effect.

 

20. Opportunity to Seek Advice. The Executive acknowledges and confirms that he
has had the opportunity to seek such legal, financial and other advice and
representation as he has deemed appropriate in connection with this Agreement,
that the Executive is fully aware of its legal effect, and that Executive has
entered into it freely based on the Executive’s judgment and not on any
representations or promises other than those contained in this Agreement.

 

21. Withholding and Payroll Practices. All salary, severance payments, bonuses
or benefits payments made by the Company under this Agreement shall be net of
any tax or other amounts required to be withheld by the Company under applicable
law and shall be paid in the ordinary course pursuant to the Company’s then
existing payroll practices.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

[The next page is the signature page]

 

CTI Employment Contract – Richtarich

8 

 

 

EXECUTIVE:

 

  /s/ Thomas P. Richtarich     Thomas P. Richtarich  

 

CALMARE THERAPEUTICS, INC.

  

  By:  /s/ Conrad Mir         Name: Conrad Mir   Title: President & CEO

 

CTI Employment Contract – Richtarich

9 

 

 

Schedule A 

 

1.Employment Period: Eighteen (18) calendar months, renewable by mutual
agreement.

 

2.Employment:

 

a.Title: Vice President and Chief Financial Officer

 

b.Executive Duties: Perform such services and duties as are normally and
customarily associated with the positions of Chief Financial Officer as well as
such other associated duties as the Company’s CEO and Board of Directors shall
reasonably determine. Executive shall devote sufficient time, attention and
energies during regular business hours to effectively perform his duties and
obligations hereunder.

 

3.Base Salary: One hundred fifty thousand dollars ($150,000) per year per year.

 

4.Bonus: 40% of the Base Salary, payable annually after the close of the
calendar year and subject to mutually agreed upon Milestones.

 

5.Initial Stock Option Grant: Three hundred thousand (300,000) options that will
vest over a five (5) year period beginning on the date of employment, be priced
on the date of grant, and be subject to the following leak-out provision:

 

a.Leak-out Provision: For a period of twenty-four (24) months from April 16,
2016, Executive shall not sell, transfer, assign, convey, donate, pledge,
encumber, alienate, or in any way dispose of (collectively "Sell") any of the
Shares or any portion, right or interest therein, except in compliance with the
terms and conditions of the Agreement. Any purported or attempted transfer or
assignment, whether voluntary or involuntary, of any Shares of the Company in
violation of this Agreement shall be null and of no legal effect. Upon
registration of the underlying Shares or upon compliance with, preparation,
filing and clearing of appropriate documents required under Rule 144, on the
first date of each month thereafter until the date of termination of this
Agreement, Executive shall be permitted to sell the greater of (i) 20,000 shares
per day or (i) that number of shares calculated by the total of 5% of the prior
days trading volume (i.e., if the prior days trading volume is 300,000 shares,
then the Holder shall be entitled to sell 15,000 shares on that day). Executive
acknowledges that no sales may occur at a posted bid price on the stock.

 

7.Vacation: Three (3) weeks.

 

8.Severance Period: Four (4) months, applicable after a year of employment

 

CTI Employment Contract – Richtarich

10 

